EVERETT, Chief Judge
(concurring):
I concur in the principal opinion’s conclusion that, since the aggravated assault and the communication of a threat were part of the same transaction, sprang from the same impulse, and violated the same social standard, they could not be aggregated for punishment purposes. However, in my view the dissent properly speaks of “the mess in *371the military justice system regarding multiplicity for sentencing” and correctly places the blame for this unhappy situation on our Court, rather than on the President. Nevertheless, unlike the dissenting Judge, I do not choose to repudiate almost three decades of precedent — now reflected in Manual provisions, see para. 76a (5), Manual for Courts-Martial, United States, 1969 (Revised edition) — in order to return to the simplicity of the Blockburger* rule, which was the only test specifically authorized by the President in the 1951 Manual. See para. 76a (8), Manual for Courts-Martial, United States, 1951.
Since in civil courts concurrent sentences often are imposed on the different counts of an indictment, the separateness of those counts for punishment purposes will be a moot question in many cases. On the other hand, the unitary sentence employed in military courts tends to bring the issue of separability to the fore quite frequently. For example, our Court has grappled with a host of cases which concerned the separateness of various drug offenses for pleading and punishment purposes. Even so, I believe it is more appropriate to endure the present “mess,” rather than to expose military accused to the harshness of a strictly applied Blockburger rule. Moreover, in the records of trial that I have observed, it does not appear to me that the limitations now placed on the operation of that rule have resulted in sentences that were not “appropriate” or were unduly lenient; but I can foresee that the removal of such limitations might lead to sentences that were inappropriately severe and to overreaching by prosecutors in an effort to induce plea bargains.

 Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932).